--------------------------------------------------------------------------------

Exhibit 10.1


SERVICE AGREEMENT


THIS SERVICE AGREEMENT (the “Agreement”), dated as of March 8, 2011, is entered
into by and between Weststar Financial Services Corporation (the “Company”) and
Randall C. Hall (“Hall”) (The Company and Hall are sometimes referred to herein,
collectively, as the “Parties”).


WHEREAS, the Company is preparing to wind up its affairs; and


WHEREAS, Hall previously served as President and Chief Executive Officer of The
Bank of Asheville and continues to serve as President and Chief Executive
Officer of the Company and has specialized knowledge of the Company’s business
and financial dealings; and


WHEREAS, Hall is willing to render professional services to the Company; and


WHEREAS, the Company and Hall desire to enter into this Agreement so as to
specify their respective rights, obligations, and duties.


NOW THEREFORE, in consideration of the mutual agreements and covenants set forth
herein, it is understood and agreed by and between the Parties as follows:


Services and Duties.  Hall shall perform such services as are reasonably
requested by the Company.  Hall shall use commercially reasonable efforts in
performing services for the Company during such times as are mutually agreeable
to the Company and Hall.
 
Fees and Expenses.  In consideration of the performance of the services under
this Agreement, the Company shall pay to Hall compensation in the amount of
$4,375 per month commencing on February 1, 2011.  It is understood and agreed
that, with the exception of mileage (calculated at the then-effective IRS rate)
and documented out-of-pocket expenses, the Company will not reimburse Hall for
any costs or expenses incurred by him in performing services hereunder unless
explicitly approved by the Company in writing.  Except as expressly provided
herein, Hall shall not be entitled to any other compensation, benefits, or
consideration from the Company for services provided under this Agreement.
 
Term and Termination. Unless sooner terminated as provided herein, the term of
this Agreement shall be for a period of one (1) year, commencing on the date of
this Agreement and terminating upon the first anniversary of the date of this
Agreement. This Agreement may be terminated by either Party, with or without
cause, by giving fifteen (15) days’ prior written notice to the other Party.  If
termination is accomplished in this manner, the effective date of termination
shall be the fifteenth (15th) day following receipt of the termination
notice.   This Agreement may be renewed each year by mutual consent of the
Parties.
 
Working Facilities and Equipment.  It is understood and agreed that the Company
shall not provide any working facilities or other equipment to Hall, it being
the responsibility of Hall, at Hall’s
 
 
 

--------------------------------------------------------------------------------

 

sole cost and expense, to provide such facilities and equipment as Hall may need
in order to perform services pursuant to this Agreement.
 
Employment Relationship.  The relationship of the Parties established by this
Agreement shall be that of an employer/employee relationship.  Hall shall serve
as President and Chief Executive Officer of the Company.
 
Confidentiality.  The Company shall provide Hall with access to the Company’s
information and computer systems, the use of which shall be governed by the
terms of this Agreement.  In addition, Hall will, in some cases, have access to
confidential information.  Hall shall not (and shall not permit any agents or
employees), at any time, either during or after the term of this Agreement, use
for personal benefit, directly or indirectly, or divulge or make known to any
individual, partnership, trust, company, business entity or any other person,
any proprietary or confidential information relating to the Company, the
Company’s affiliates, the Company’s shareholders, or any entities having a
contractual relationship with the Company, including, without limitation, any
information relative to the Company’s or such entity’s financial condition,
business operations, methods, procedures or systems for providing services, or
otherwise engaging in the business affairs of such entities.  Notwithstanding
anything else provided herein, in the event of a breach of the obligations of
Hall under this Section, Hall hereby acknowledges that the ordinary remedies
available at law would be insufficient, and that accordingly the Company shall
be entitled to specific performance and injunctive relief in such event.
 
Limitations on Authority.  It is understood by the Parties that the scope of
Hall’s authority shall be defined by the bylaws of the Company and by its Board
of Directors.
 
Records.  Hall shall in a timely manner maintain customary, proper records
related to the services of the Company.  All records and other documents
produced or maintained during the course of and related to Hall’s services under
this Agreement shall be and remain the property of the Company.  Upon the
earlier of the request of the Company or termination of this Agreement for any
reason, Hall must immediately return to the Company all property of the Company,
including but not limited to client information, manuals and originals, copies
or summaries of all documents, and records related to the Company, whether
produced by Hall or provided to Hall by the Company.
 
Indemnification.  Hall hereby agrees to indemnify, defend, and hold harmless the
Company, its owners, officers, directors, shareholders, employees, contractors,
and agents, from any claim, loss, damage, liability, cost, or expense (including
but not limited to reasonable attorneys’ fees as allowed by law), arising out of
his gross negligence or willful misconduct or any breach of the representations
made by Hall in this Agreement.
 
The Company hereby agrees to indemnify, defend, and hold harmless Hall from any
claim, loss, damage, liability, cost, or expense (including but not limited to
reasonable attorneys’ fees as allowed by law), arising out of his services
rendered hereunder, except where such claim, loss, damage, liability, cost, or
expense is due, in whole or in part, to Hall’s gross negligence or willful
misconduct or any breach of the representations made by Hall in this Agreement.
 
In addition, Hall shall be entitled to the indemnification and limitation of
liability provisions included in the Company’s articles of incorporation and
bylaws.
 
 
 

--------------------------------------------------------------------------------

 

Assignment.  This Agreement shall not be assignable by Hall without the
Company’s prior written consent.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their permitted successors and assigns.
 
Notice.  Each notice, approval, or consent required or permitted by this
Agreement shall be in writing and shall be given or made by personal delivery or
sent by certified mail, postage prepaid, to the following addresses (or to such
other address as shall be furnished by one Party to the other from time to
time):
 



 
The Company:
     
Weststar Financial Services Corporation
 
P.O. Box 1285
 
Asheville, North Carolina  28802
     
Copy to:
     
Todd H. Eveson, Esq.
 
Gaeta & Eveson, P.A.
 
700 Spring Forest Road, Suite 335
 
Raleigh, North Carolina 27609
 
(919) 845-2558
     
Hall:
     
Randall C. Hall
 
214 Pearson Drive
 
Asheville, North Carolina 28801
 
(828) 254-4394



All notices, approvals, or consents shall be deemed effectively given, in the
case of personal delivery, on the date delivered, and in the case of certified
mail, two (2) business days after the date postmarked as the date of deposit in
the mail.


Amendments.  This Agreement may not be modified, amended, altered, or waived
except by separate written agreement signed by the Company and Hall.  No oral
representations or writings shall be effective to modify this Agreement if not
signed by one or more of the Company’s authorized officers.  No waiver of any
provision of this Agreement shall be effective if not in writing and signed by
one or more of the Company’s officers.
 
Governing Law.  The Parties desire and agree that this Agreement and any dispute
arising under this Agreement shall be governed by, and construed in accordance
with the laws of the State of North Carolina applicable to contracts made and to
be performed within said state without giving effect to conflict of laws
principles.  Hall consents to the exclusive jurisdiction of the North Carolina
courts (federal and state) with respect to any dispute arising under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Severability.  In the event any portion of this Agreement is determined to be
invalid or unenforceable under any applicable law by a court of competent
jurisdiction, said portion shall be severed from this Agreement and the
remainder of this Agreement shall continue in full force and effect.
 
Entire Agreement.  This Agreement constitutes the entire agreement between the
Company and Hall with respect to the subject matter hereof and supersedes any
and all agreements, either oral or in writing, between the Company and Hall,
with respect to the subject matter of this Agreement.  No change or modification
of this Agreement shall be valid unless it is in writing and signed by the
Parties.  No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the waiving Party.
 
Dispute Resolution.  The Parties shall attempt in good faith to settle any
dispute or controversy arising under, out of, or in connection with or in
relation to this Agreement, or any amendment hereof, or the breach hereof, by
negotiation and mutual agreement; provided that if the Parties are not able to
agree within a reasonable period of time, then any such dispute or disagreement
shall be resolved by submitting such dispute first to mediation and second to
binding arbitration in Buncombe County, North Carolina.  Either Party may make
written demand for mediation, in which case the Parties shall mediate the
dispute or disagreement in Buncombe County, North Carolina, with the mediator
mutually agreed upon by the Parties hereto.  Fees and costs of the mediation
shall be borne equally by the Parties, and each Party shall pay its own
professional fees and costs.  If the dispute or disagreement is not settled by
mediation within a reasonable period of time, then either Party may demand
arbitration, in which case the dispute or disagreement shall be arbitrated in
accordance with rules and procedures established by the American Arbitration
Association’s Commercial Arbitration Rules.  Any award rendered by the
arbitrator shall be final and binding upon each of the Parties, and judgment
thereof may be entered in any court having jurisdiction thereof.  The costs of
the arbitrator shall be borne equally by both Parties.
 
The Parties have executed this Agreement as of the date first written above.
 


WESTSTAR FINANCIAL SERVICES CORPORATION:
 
 
RANDALL C. HALL:
By /s/ Darryl J. Hart                    Signature:  /s/ Randall C. Hall      
Title & Printed Name: Darryl J. Hart, Chairman of the Board of Directors
  Printed Name: Randall C.
Hall                                                              

 
 

--------------------------------------------------------------------------------